      Case 19-22865                Doc 10            Filed 08/17/19 Entered 08/17/19 23:21:43                         Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Amrita Patel                                                      Social Security number or ITIN        xxx−xx−6727
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Cory Davis                                                        Social Security number or ITIN        xxx−xx−8973
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 8/14/19
Case number:          19−22865


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Amrita Patel                                        Cory Davis

2.      All other names used in the
        last 8 years

3.     Address                               722 Four Seasons Blvd.                                  722 Four Seasons Blvd.
                                             Aurora, IL 60504                                        Aurora, IL 60504

4.     Debtor's attorney                     David M Siegel                                         Contact phone 847 520−8100
                                             David M. Siegel & Associates                           Email: davidsiegelbk@gmail.com
       Name and address                      790 Chaddick Drive
                                             Wheeling, IL 60090

5.     Bankruptcy trustee                    Gina B Krol                                            Contact phone 312−368−0300
                                             Cohen & Krol                                           Email: gkrol@cohenandkrol.com
       Name and address                      105 West Madison St Ste 1100
                                             Chicago, IL 60602
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-22865                    Doc 10       Filed 08/17/19 Entered 08/17/19 23:21:43                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Amrita Patel and Cory Davis                                                                                         Case number 19−22865


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 8/15/19

7. Meeting of creditors                          September 9, 2019 at 01:30 PM                               Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              100 S 3rd Street, Courtroom 240,
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            Geneva, IL 60134
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 11/8/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
        Case 19-22865       Doc 10     Filed 08/17/19 Entered 08/17/19 23:21:43             Desc Imaged
                                      Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 19-22865-JSB
Amrita Patel                                                                            Chapter 7
Cory Davis
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: lmendoza               Page 1 of 2                   Date Rcvd: Aug 15, 2019
                               Form ID: 309A                Total Noticed: 46


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 17, 2019.
db/jdb         +Amrita Patel,    Cory Davis,    722 Four Seasons Blvd.,     Aurora, IL 60504-4330
28105260       +Action Chiropractic and Sports Inju,      1740 Quincy Ave,    Naperville, IL 60540-3946
28105261       +American Honda Finance,    13856 Ballantyne Corpora,      Charlotte, NC 28277-2711
28105268       +Cap1/Best Buy,    PO Box 6497,    Sioux Falls, SD 57117-6497
28105275       +DuPage Medical Group,    1100 W. 31st St,     Suite 300,    Downers Grove, IL 60515-5512
28105277       +Illinois Tollway,    PO Box 5544,    Chicago, IL 60680-5491
28105280       +JPMCB Card Services,    PO Box 15369,     Wilmington, DE 19850-5369
28105279       +Jpmcb Card,    Po Box 15298,    Wilmington, DE 19850-5298
28105283       +Molecular Imaging,    215 Remington Blvd,     Bolingbrook, IL 60440-3656
28105285       +Northwestern Medical,    Professional Billing Dept,      680 North Lake Shore Dr. Ste 100,
                 Chicago, IL 60611-4447
28105286        Pediatric Faculty Foundation, Inc.,     PO Box 4051,     Carol Stream, IL 60197-4051
28105287        Professional Account Management, In,      PO Box 391,    Milwaukee, WI 53201-0391
28105288       +Scott McCreary,    1410 Melvin Hill Road,     Campobello, SC 29322-8355
28105289       +Service Medical Equipment, Inc.,     PO Box 266,    Westmont, IL 60559-0266
28105290       +Shila Henson,    2530 Sugar Ridge Road,     Boiling Springs, SC 29316-8302
28105291       +Spartanburg Clerk of Court,     180 Magnolia St 2nd Floor,     Suite 500,
                 Spartanburg, SC 29306-2392
28105296       +Target NB,    CCS Gray OPS Center,    PO Box 6497,     Sioux Falls, SD 57117-6497
28105299       +The Cate Law Firm, PA,    421 Marion Avenue,     Spartanburg, SC 29306-3609
28105300        The Illinois Tollway,    2700 West Ogden Avenue,      Downers Grove, IL 60515-1703
28105301        West Central Anesthesia,     PO Box 1123,    Jackson, MI 49204-1123
28105302       +Winfield Laboratory Consultants,     PO Box 88087,     Chicago, IL 60680-1087

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: davidsiegelbk@gmail.com Aug 16 2019 01:53:36        David M Siegel,
                 David M. Siegel & Associates,    790 Chaddick Drive,     Wheeling, IL 60090
tr             +EDI: QGBKROL.COM Aug 16 2019 05:38:00       Gina B Krol,    Cohen & Krol,
                 105 West Madison St Ste 1100,    Chicago, IL 60602-4600
28105262        EDI: HNDA.COM Aug 16 2019 05:38:00      American Honda Finance,     2170 Point Blvd Ste 100,
                 Elgin, IL 60123
28105263        EDI: AMEREXPR.COM Aug 16 2019 05:43:00       AMEX,   Bankruptcy Department,     PO Box 981535,
                 El Paso, TX 79998-1535
28105265       +EDI: AMEREXPR.COM Aug 16 2019 05:43:00       AMEX,   Attn: Bankruptcy Department,     PO Box 297871,
                 Fort Lauderdale, FL 33329-7871
28105264       +EDI: AMEREXPR.COM Aug 16 2019 05:43:00       Amex,   Po Box 297871,
                 Fort Lauderdale, FL 33329-7871
28105266        EDI: CAPITALONE.COM Aug 16 2019 05:43:00       Cap One,    15000 Capital One Dr,
                 Richmond, VA 23238
28105267       +EDI: CAPITALONE.COM Aug 16 2019 05:43:00       Cap One,    10700 Capital One Way,
                 Richmond, VA 23060-9243
28105269       +EDI: CITICORP.COM Aug 16 2019 05:43:00       Citi,   Attn: Bankruptcy Department,     PO Box 6241,
                 Sioux Falls, SD 57117-6241
28105270       +EDI: CITICORP.COM Aug 16 2019 05:43:00       Citibank NA,    PO Box 769006,
                 San Antonio, TX 78245-9006
28105271       +EDI: RCSFNBMARIN.COM Aug 16 2019 05:43:00       Credit One,    Bankrupcty Department,
                 PO Box 98873,    Las Vegas, NV 89193-8873
28105272       +EDI: RCSFNBMARIN.COM Aug 16 2019 05:43:00       Credit One Bank Na,    Po Box 98875,
                 Las Vegas, NV 89193-8875
28105273       +E-mail/Text: electronicbkydocs@nelnet.net Aug 16 2019 01:56:00        Deptednelnet,    Po Box 82561,
                 Lincoln, NE 68501-2561
28105274       +E-mail/Text: dcubk@dupagecu.com Aug 16 2019 01:55:58        Dupage Credit Union,    Pob 3930,
                 Naperville, IL 60567-3930
28105276        E-mail/Text: rev.bankruptcy@illinois.gov Aug 16 2019 01:55:49        Illinois Dept. of Revenue,
                 Bankruptcy Unit,    P.O. Box 19035,   Springfield, IL 62794-9035
28105278        EDI: IRS.COM Aug 16 2019 05:43:00      IRS,    Internal Revenue Service,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
28105281        E-mail/Text: bncnotices@becket-lee.com Aug 16 2019 01:55:01        Kohl/Capital One,    PO Box 3115,
                 Milwaukee, WI 53201-3115
28105282       +EDI: TSYS2.COM Aug 16 2019 05:43:00       Macy’s,   Bankruptcy Processing,     PO Box 8053,
                 Mason, OH 45040-8053
28105284       +EDI: NAVIENTFKASMSERV.COM Aug 16 2019 05:38:00       Navient,    Po Box 9500,
                 Wilkes Barre, PA 18773-9500
28105294        EDI: RMSC.COM Aug 16 2019 05:43:00      SYNCB/Care Credit,     Bankruptcy Department,
                 PO Box 965061,    Orlando, FL 32896-5061
28105295        EDI: RMSC.COM Aug 16 2019 05:43:00      SYNCB/Pay Pal,     Bankrupcty Notice,    P.o Box 965005,
                 Orlando, FL 32896-5005
28105292       +EDI: RMSC.COM Aug 16 2019 05:43:00      Syncb/Art Van Furniture,     950 Forrer Blvd,
                 Kettering, OH 45420-1469
28105293       +EDI: RMSC.COM Aug 16 2019 05:43:00      Syncb/Bank Sport,     Po Box 965036,
                 Orlando, FL 32896-5036
28105297       +EDI: WTRRNBANK.COM Aug 16 2019 05:43:00       Target NB,    Attn:Bankruptcy Dept.,    PO Box 673,
                 Minneapolis, MN 55440-0673
          Case 19-22865            Doc 10       Filed 08/17/19 Entered 08/17/19 23:21:43                         Desc Imaged
                                               Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: lmendoza                     Page 2 of 2                          Date Rcvd: Aug 15, 2019
                                      Form ID: 309A                      Total Noticed: 46


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
28105298       +EDI: WTRRNBANK.COM Aug 16 2019 05:43:00     Td Bank Usa/targetcred,   Po Box 673,
                 Minneapolis, MN 55440-0673
                                                                                            TOTAL: 25

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 17, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 15, 2019 at the address(es) listed below:
              David M Siegel    on behalf of Debtor 2 Cory Davis davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              David M Siegel    on behalf of Debtor 1 Amrita Patel davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Gina B Krol    gkrol@cohenandkrol.com,
               gkrol@ecf.axosfs.com;gkrol@cohenandkrol.com;acartwright@cohenandkrol.com;jneiman@cohenandkrol.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
